The specifications show that several matters of account are included in the action. If they are so numerous and complicated that they cannot be intelligently investigated and adjusted in a jury trial, the parties are not entitled to such a trial, and the case may be referred without their consent. Sargent v. Putnam, 58 N.H. 182; Davis v. Dyer, 62 N.H. 231. Whether they are so is a question of fact that was decided in the affirmative at the trial term. The order of reference necessarily involved a decision of this question. It is not subject to review here. Dole v. Pike, 64 N.H. 22.
Case discharged.
CARPENTER, J., did not sit: the others concurred. *Page 489